DETAILED ACTION
	Claims 1, 2, 4-7, 10, 11, 14-16, 23, 24, 29, and 30 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 2 please replace “titinate” with “titanate”
In claim 4 line 2 please replace “titinate” with “titanate”
In claim 23, line 2 please replace “titinate” with “titanate”
In claim 30, line 3 please replace “titinate” with “titanate”

Allowable Subject Matter
Claims 1, 2, 4-7, 10, 11, 14-16, 23, 24, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 recites a PTC film comprising barium titanate and polyimide on a surface of an electroactive layer of a battery cell.  
Prior art Kim (US 2013/0130075) teaches a PTC film that may comprise barium titanate.  Kim does not teach that the PTC film is on a surface of an electroactive layer and does not teach that the PTC film comprises barium titanate and polyimide.
Claims 1 recites a battery comprising a first electrode, a second electrode, a separator, and an electrolyte wherein at least one of the first electrode, second electrode, separator, and electrolyte comprises a PTC film comprising barium titanate and polyimide.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACOB B MARKS/Primary Examiner, Art Unit 1729